               Case 3:18-cv-07580-JSC Document 4 Filed 12/19/18 Page 1 of 2




 1   Glenn Katon SBN 281841
     KATON.LAW
 2   385 Grand Avenue, Suite 200
     Oakland, CA 94610
 3   gkaton@katon.law
     (510) 463-3350
 4   (510) 463-3349 (fax)
 5   ATTORNEY FOR PLAINTIFF
 6
 7
 8
 9                                   UNITED STATES DISTRICT COURT
10                                NORTHERN DISTRICT OF CALIFORNIA
11
     BRIAN HOFER,
12                                                          Case No. 3:18-cv-07580-JSC
                    Plaintiff,
13                                                          PLAINTIFF’S ADMINISTRATIVE
     v.                                                     MOTION FOR LEAVE TO ISSUE
14                                                          SUBPOENA
     K. EMLEY, a Contra Costa County Deputy
15   Sheriff, in his individual capacity, W. ODOM,
     a Contra Costa County Deputy Sheriff, in his
16   individual capacity, B. GANT, a Contra Costa
     County Deputy Sheriff, in his individual
17   capacity, and Defendant Doe.
18                  Defendants.
19
20
            Plaintiff moves for leave to issue a subpoena to a retail store that likely has surveillance video
21
     of the incident upon which this action is based. Because the store only retains video for 90 days and
22
     will not provide the video to Plaintiff without a subpoena, Plaintiff seeks leave to subpoena the video
23
24   prior to the Rule 26(f) conference.

25          Plaintiff filed this civil rights action based upon an unlawful stop, detention, search and

26   excessive use of force involving Contra Costa County Deputy Sheriffs. The incident occurred on

27   November 25, 2018 around 6:50 p.m., in the parking lot of a strip mall, near a Ross Dress for Less

28
     PLAINTIFF’S ADMINISTRATIVE MOTION FOR LEAVE TO ISSUE SUBPOENA 3:18-cv-07580-JSC
                                                  1
                Case 3:18-cv-07580-JSC Document 4 Filed 12/19/18 Page 2 of 2




 1   store (Store) at 2455 San Pablo Dam Rd, San Pablo, CA 94806. Hofer Decl. ¶ 3. The Store had a
 2   surveillance camera facing where the incident took place. Id. ¶ 4. Plaintiff inquired with the store
 3   manager about obtaining video of the incident but was told that the Store would not turn over the
 4   video without a subpoena. Id. ¶ 5. The store manager also informed Plaintiff that the Store only
 5   retained surveillance video for 90 days. Id. ¶ 6.
 6
            Because it is unlikely that within 90 days Plaintiff can serve Defendants with process and
 7
     complete the parties’ Rule 26(f) conference after which discovery ordinarily commences, particularly
 8
     with the intervening holidays, Plaintiff moves for leave to subpoena the video from the Store as soon
 9
     as possible.
10
            For the foregoing reasons, Plaintiffs’ administrative motion for leave to issue subpoena should
11
     be granted.
12
13
14
                                                   Respectfully submitted,
15
                                                   /s/ Glenn Katon
16                                                 Glenn Katon

17                                                 ATTORNEY FOR PLAINTIFF
18
19
20
21
22
23
24
25
26
27
28
     PLAINTIFF’S ADMINISTRATIVE MOTION FOR LEAVE TO ISSUE SUBPOENA 3:18-cv-07580-JSC
                                                   2
